Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 1 of 26

 

5/9/2019 Edward J. Kitchen Page: 1 (1)
1 UNITED STATES DISTRICT COURT
2 DISTRICT OF CONNECTICUT
3 )
HUNTINGTON TECHNOLOGY
4 FINANCE, INC., £/k/a )
Macquarie EQUIPMENT FINANCE,
5 Inc., £/k/a Macquarie )
EQUIPMENT FINANCE, LLC
6 Plaintiff, )
7 vs ) Case No. 3:18CV01708 (VLB)
8 GARRETT ALAN NEFF, a/k/a )
GARY NEFF, JOHN MARK SCHMID,
9 and DAVID KARL SCHMID, }
Defendants.
10
11
12
DEPOSITION OF: EDWARD J. KITCHEN
13 DATE: May 9, 2019
HELD AT: Carmody Torrance Sandak & Hennessey LLP
14 195 Church Street
New Haven, Connecticut 06510
15
16
17
18
19
20
21
22
23
Reporter: THEA FINKELSTEIN, RMR, CRC, LSR_126
24 Cassian Reporting, LLC EXHIBIT
21 Oak Street ¥
25 Hartford, Connecticut 06106 2
860-595-7462 = T_

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 2 of 26

 

5/9/2019 Edward J. Kitchen Page: 2 (2)
1
APPEARANCES:
2
3 Representing the Plaintiff:
4 METZ LEWIS BRODMAN MUST O'KEEFE
535 Smithfield Street
5 Suite 800
Pittsburgh, PA 15222
6 412-918-1133
jokeefe@metzlewis.com
7 JOHN R. O'KEEFE, JR., ESQ.
8
Representing the Defendants:
9
ZEISLER & ZEISLER, P.C.
10 10 Middle Street
15th Floor
11 Bridgeport, CT 06604
203-368-5465
12 cblau@zeislaw.com
By: CHRISTOPHER H. BLAU, ESQ.
13
14 Also Present:
15 ROB MACE, SENIOR VICE-PRESIDENT and
SPECIAL ASSETS SENIOR DIRECTOR
16 THE HUNTINGTON NATIONAL BANK
7 Easton Oval
17 EA4W67
Columbus, OH 43219
18 614-480-1537
Robert .Mace@Huntington.com
19
20
21
22
23
24
25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
 

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 3 of 26
5/9/2019 Edward J. Kitchen Page: 3 (3)
1 INDEX
2
3 Examinations Page
4 EDWARD J. KITCHEN
5 Direct Examination by Mr. Blau 4
6
7 EXHIBITS
8 No. Description Page
9 il International Systems, Notification in 11
Account Officer 12/7/17 Bates HTF000766
10
2 Garage Media Account - Amort Profile 29
11 Bates HTFO00056
12
3 Email chain, to Edward Kitchen from Norman 29
13 Solomon 11/5/2015 Bates HTF009088
14 4 Email to Edward Kitchen from John 32
Maurer 11/5/2015 Bates HTF009097
15
5 Email chain, to Edward Kitchen from Norman 34
16 Solomon 6/25/15 Bates HTF009098
17 6 Email chain, to Gerard Del Tufo from Edward 35
Kitchen 1/12/2018 Bates HTF001829
18
7 Email chain, to John Glodich from Edward 36
19 Kitchen 1/17/2018 Bates HTF001802
20 8 Email to Rob Mace from Edward Kitchen 39
2/12/2018 Bates HTF001698
21
9 Email chain, to Michael DiCecco from John 40
22 Zimmeth 3/19/2018 Bates HTF004332
23 10 SAD Transfer, 12/7/2017 Bates HTF006655 42
24 11 Email chain to Edward Kitchen from Donald 43
Helmrich 9/20/2018 Bates HTF002066
25
(Original exhibits retained by the reporter.)

 

 

 

 

Cassian Reporting, LLC

(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 4 of 26

Edward J. Kitchen

Page: 4 (4 - 7)

 

 

 

 

 

Page 4 Page 6
1 (Deposition commenced at | 0:00 a.m.) 1| testify truthfully today, or recall accurately?
2 EDWARD J. KITCHEN 2} A. No.
3 310 Grant Street, Pittsburgh, Pennsylvania |5299 3| Q. Besides speaking to counsel, how did you prepare for
4 having been called as a witness, was first duly 4| today's deposition?
5 swom/affirmed, and testified on his oath as 5 A. Gleaned over, I think, the document. I didn't look
6 follows: 6| over a whole lot of information.
7 7| Q. What do you mean by the document?
8 THE REPORTER: Stipulations? 8| A. The complaint.
9 MR. O'KEEFE: It's federal, so no. Read and sign. 9| Q. Okay. Did you review any other documents?
10 DIRECT EXAMINATION 10| A. No.
11] BY MR. BLAU: 11] Q. Any particular part of the complaint that you reviewed
12] Q. Good morning, Mr. Kitchen. 12] or just read through the thing just to make sure that you knew
13] <A. Good morning. 13) what this was about?
14| Q. My nameis Chris Blau. We met briefly off the record. | 14 MR. O'KEEFE: Object to form.
15] I represent the Schmids and Mr. Neff in a lawsuit brought by 15 You can answer.
16| Huntington. Obviously here to take your deposition today. 16| A. Yes, just to review. That's it.
17 Have you been deposed before. 17| Q. Did you speak to anyone besides counsel in connection
16] A. Yes. 18 with today's deposition?
19] Q. How many times? 19| A. No.
20| <A. Couple. 20| Q. Have you spoken to Mr. Zimmeth after his deposition?
21 Q. In connection with your employment at Huntington? 21] A. No.
22 A. No. 22 Q. Have you spoken to Ms. Magrin after her deposition?
23| Q. So fair to say they didn't involve any guaranties or 23| A. No.
24| anything of that nature? 24| Q. Very briefly, I want to get into your background. You
25 A. No. 25| went to college?
Page 5 Page 7
1 MR. O'KEEFE: Object to form. 1) A. Yes.
2 You can answer. 2! Q. Where did you go to college?
3] Q. Just to review the ground rules, please only provide 3) A. Robert Mortis.
4] verbal answers so the court reporter can get your response. 4 Q. And did you receive a degree?
5 | I'll try to not talk over you if you try to not talk over me, 5| A. No.
6 | again so the court reporter can get everything down. 6 Q. How many credits did you get?
7 If at any point my question doesn't make sense, it's 7| A. It's been some time. I don't recall.
8| confusing, or you didn't hear me, please ask me to clarify. If 8 Q. Do you recall how many years you went there?
9| you do provide an answer, I'll assume that you understood the 9) A. Three.
10] question. Is that fair to say? 10] Q. Do you have any other certifications or professional
11| A. Yes. 11] qualifications or anything like that?
12 Q. Ifyou want a break at anytime, let me know. Totally 12 MR. O'KEEFE: Object to form.
13] fine. I would just ask if there's a question pending, that you 13 You can answer.
14| provide an answer before taking the break, Is that okay? 14| A. Yes.
15] A. Yes. 15 Q. What are those?
16| Q. If, for some reason, you remember any additional 16| A. AnAct 235, state of Pennsylvania.
17] information later about a question | previously asked, please 17| Q. Can you explain to me what that is?
18] volunteer it, let me know. I'm here to get whatever 18| A. It'sasecurity, high security, basics. It's called
19] recollection you have about the questions I'm asking. 19| certified agent. Typically you can work security, you can
20 If you think there's a document that would help, let me 20] transport people.
21] know and we can see if either ] have it or it can be made 21| Q. So like a private security?
22| available. 22| <A. Um-hun, yes.
23 Do all those ground rules make sense. 23 Q. I assume that was in connection with some prior job,
24] A. Yes. 24] not your current job at Huntington, right?
25 Q. Is there any reason why you would not be able to 25 A. Correct.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 5 of 26

Edward J. Kitchen

Page: 5 (8 - 11)

 

 

 

 

 

Page 8 Page 10
1] Q. How long have you been at Huntington? 1 Q. What do you mean by that?
2| A. Beten years in June. 2 A, Nonpayment.
3] Q. So carly 2009? June 2009? 3] Q. Okay. So because GMNY was not paying on its
4] A. June 2009. 4| obligations, you were transferred in to oversee the --
5 Q. And when you joined Huntington in June 2009, what was 5 MR. O'KEEFE: Object to form. | don't think he said
6| your title? 6| he was transferred in. He said it was transferred in.
7 A. Special assets rep. Workout officer. 7 MR. BLAU: Oh, apologies.
8| Q. And what kind of duties and responsibilities did you 8 MR. O'KEEFE: You were going down the wrong path.
g| have in that job? 9| Q. So GMNY was transferred into your department --
10 A, Risk management. Handlcd trouble loans, nonpayment. 10 A. Yes.
11] Q. Okay. Is that your current title now? 11 Q. -- because of nonpayment?
12| A. Yes. 12| A. Default.
13| Q. And fair to say your job responsibilities are about the 13 Q. Do you have any knowledge about the origins of, at the
14 | same as they were in June 2009? 14] time, Macquarie's loan financing with GMNY?
15| A. Yes. 15 MR. O'KEEFE: Object to form.
16 Q. Do you have any information about the merger between or 16 You can answer.
17] purchase between Huntington and Macquaric? 17 A. No.
18] A. No. 18 Q. So you don't have any information about how the
19 MR. O'KEEFE: Object to form. 19| technology for the sign was selected?
20 Q. In some of the documents I'm going to show you today, 20 A. No.
21] there are some acronyms. HTF and HNB. I can get into the 21 Q. Earlier, you testified that Huntington Technology
22| documents, but my understanding is that HTF is Huntington 22| Finance provides financing for various types of equipment,
23] Technology Finance and HNB is Huntington National Bank. Is that 23) correct?
24| fair to say? 24 MR. O'KEEFE: Object to form.
25 A. Yes. 25 You can answer.
Page 9 Page 11
1 Q. What's the difference between those two organizations? 1] A. Yes.
2| A. Different arm for providing financing. 2| Q. And what types — 1! think you mentioned hospital
3 Q. Okay. So what type of financing does Huntington 3] equipment, correct?
4| Technology Finance provide? 4| A. Yes. Computer equipment, things of that nature.
5| A. Say leasing for just equipment. Various types of 5| Q. How many advertising signs are financed by Huntington
6| equipment. Could be hospital, those type of financing 6| Technology Finance?
7| arrangements. 7\| A. Idon't know.
8 Q. Okay. And what type of services does Huntington 8} Q. Is that information you could get?
9| National Bank provide? 9| A. Idon't know.
10 A. Commercial loans, retail. 10] Q. What would you need to know — strike that.
11] Q. And which do you work for? 11 MR. BLAU: Can we have this marked?
12 A. Huntington National Bank. 12 (Defendant's Exhibit | for identification was marked
13} Q. When did you first learn of -- I'm going to say GMNY 13 by the reporter.)
14| but can we agree GMNY means Garage Media New York? 14 MR. O'KEEFE: Do you want to give him that?
15 A. (Nodding head.) 15 MR. BLAU: I want to go back a couple of questions.
16] Q. When did you first learn of GMNY's existence? 16 | I'll give it to him soon.
17 A. When it was transferred into our department. 17| Q. Are you aware of any details of a negotiation of the
18 Q. And when was that? 18| lease between Macquarie and GMNY?
19| <A. January 2018 -- let me rephrase that. End of December 19] A. I don't understand the question.
20| 2017, January 2018. 20| Q. There was a lease executed between GMNY and Macquarie?
21 Q. And when you say you were transferred into our 21] A. Yes.
22) department, what do you mean? 22| Q. Are you aware of any negotiations leading up to the
23 MR. O'KEEFE: Object to form. 23] execution of that lease?
24 Go ahead. 24| A. No.
25 A. Servicing. 25| Q. So fair to say you have no idea how Macquarie got

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 6 of 26

Edward J. Kitchen

Page: 6 (12 - 15)

 

 

 

 

 

Page 12 Page 14
1| involved initially with GMNY? 1 Q. And is there a reason why they're removed from a deal,
2 A. Correct, 2| for lack of a better term?

3 Q. Do you know how Mr. Zimmeth became involved in the 3 MR. O'KEEFE: Object to form.
4| project at Macquarie? 4 Go ahead.
S A. No. 5 A. I don't understand your question. Say that again.
6 Q. Showing you what's been marked as Defendant's 1, 6 Q. In this instance, you replaced Mr. Zimmeth as
7| Internal Systems Notification of Change in Account Officer, what 7| overseeing the GMNY loan, correct?
8| is this document? al A. Yes.
9| A. Transferring the relationship to myself as the person 9| Q. Why was Mr. Zimmeth removed from overseeing the GMNY
10] handling the account going forward. 10} loan?
11 Q. In place of Mr. Zimmeth? il MR. O'KEEFE: Object.
12 A. Correct. 12 A. We handle loans in default. It was three, almost four
13 Q. Its effective date is December 7, 2017, correct? 13] years. So we were secking payment.
14 A. Yes, 14 Q. It was in default for, and Mr. Zimmeth was not
15| Q. And I believe you testified earlier this is the date on 15] reassigned, correct?
16| which you first became involved in GMNY? 16 MR. O'KEEFE: Object to form.
17| A. This is the date when it was transferred. Documents 17 You can answer.
18| and things the like, getting transferred over to me, were -- 18| A. Reassigned to another department?
19| took some time, so there was no contact made. Y3s, it was 19 Q. Let's go back. As of December 2017, the loan was in
20| transferred that date, but there's a process, if you will, of 20| default for three years, correct?
21] the legal documents associated with it. 21| A. Yes.
22 Q. And that process began on December 7, 2017? 22 Q. And during that three-year period, Mr. Zimmeth was
23| <A. Roughly. 23] oversecing the loan, correct?
24 Q. Just so I'm clear, what is an account officer? 24 A. Yes.
25 A. Me. I'm hands on the account. 25 Q. Then on December 7th, 2017, approximately, you assumed

Page 13 Page 15
1 Q. Okay. So what are the responsibilities of an account 1] responsibility for the loan, correct?
2| officer? 2| A. Yes.
3| A. Going forward to collection. In this matter, default 3| Q. Why was Mr. Zimmeth — why was Mr. Zimmeth removed from
4| matter, default loan. Moving forward, contacting the customer 4 | the overseeing position and replaced with you around December 7,
5| regarding repayment. 5| 2017?

6 Q. Are there any responsibilities in connection with 6| A, Tocollect the debt.
7| trying to resolve the default and reform the deal? 7\| Q. The loan had been in default, though, for over three
8 MR. O'KEEFE: Object to form. 8| years, correct?
9 Go ahead. g| A. Yes,
10 A. Try to cure the default? 10] Q. So was there any acute reason that caused you to
11 Q. Um-hum. 11] replace Mr. Zimmeth?
12| A. When this was assigned to me, at that time, they were 12] A. Idon't know.
13] three years past due. Reform it? No, we weren't. We were 13 Q. And who did you report to at Huntington regarding this
14| looking to exit the credit. 14| deal?
15 Q. What do you mean by exit the credit? 15 A. Rob Mace.
16 A. Paid off. 16| Q. Do you recall any discussions with Mr. Zimmeth about
17 Q. Paid off by GMNY? 17] the hand-over of responsibilities?
18] A. Guarantors. The fact that the loan, the lease, was 18| A. Just the transfer of the original documents, copies
19] three years past due, Garage Media, that they weren't making 19] thereof, of the operating documents.
20] payment, so we looked to the guarantors. 20 Q. When did these conversations take place?
21 Q. How are account officers selected? 21| A. Right about, I want to say, end of December, beginning
22 MR. O'KEEFE: Object to the form. 22 | of January.
23 You can answer. 23 Q. And you say the operating documents. Can you tell me
24| <A. There's no certain -- they're assigned. It's a 24 | what you mean by that?
25] commitment workload. 25 A, Lease documents, guaranty agreements, and related

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 7 of 26

Edward J. Kitchen

Page: 7 (16 - 19)

 

 

 

 

 

Page 16 Page 18
1] documents to the transaction. 1] was selected as the sales agent for the sign?
2 Q. Do you recall any other discussions with Mr. Zimmeth 2 A. No.
3| about the hand-over? 3 Q. Have you ever talked to anyone, besides counsel, about
4| <A. I don't recall. 4| the selection of A2A?
5 Q. Were there any written file memos or other memoranda of 5 A. No.
6| that type to assist with the hand-over from Zimmeth to you? 6 MR. O'KEEFE: Object to form, but you already
7| A. Not that I recall. 7| answered.
8| Q. Do you oversee, as account officer, other similar deals 8] Q. Do you know who made the decision to replace A2A?
g| at Huntington? 9} A. No.
10 MR. O'KEEFE: Object to form. 10] Q. Do you know why Liquid Outdoor was engaged?
11| A. When you say similar deals, do you mean signage? 11 A. No.
12 Q. Correct, signage. 12 Q. Do you have any knowledge as to how Clear Channel was
13 A, That's the only two I'm handling the signage. 13] selected as sales agent?
14 Q. Do you know how many other deals Huntington has where | 14 A. No.
15 | the asset being financed or the item being financed is assigned 15 Q. You've never discussed Clear Channel's selection with
16| in this nature? 16 | anyone besides counsel?
17 MR. O'KEEFE: Objection. Asked and answered. 17 MR. O'KEEFE: Object to form.
18 You can answer again, 18 A. No.
19] A. I don't know. 19| Q. Were system failures a concern with this sign?
20 Q. So as part of your account officer duties, do you have 20} A. Idon't know.
21] any occasion to have interactions with the Port Authority -- or 21} Q. You're not aware of any system failures with this sign?
22| did you? 22| A. Only with the guarantors, when we met and talked
23 A. No. 23| about, Other than that, no.
24 Q. So you never interacted with the Port Authority? 24 Q. When did those conversations take place?
25| A. Not that] recall. 25| A. Met with them in January of 2018.
Page 17 Page 19
1] Q. Did you ever have any interactions with Clear Channel? 1} Q. And who's we in this statement?
2| A. No. 2| A. Myself and Rob Mace.
3] Q. Did you ever have any interactions with competitors of 3] Q. Where did this meeting take place?
4| GMNY? 4| A. At their offices, Gary Neff's office.
5| A. No. 5 Q. In New York?
6| Q. Did you provide any advice or guidance to GMNY or the 6| A. Yes.
7| Schmids or Mr. Neff -- 7 Q. And Mr. Neff and Dave and John Schmid were there?
g| A. No. 8 A. Yes.
9| Q. -- after you -- 9} Q. What was the purpose of the meeting?
10 MR. O'KEEFE: Let him finish the question. 10) A. Introduce ourselves, and also get updated financial
11 A. Oh, I'm sorry. 11] information, a timeline to exit the credit.
12| Q. Atany point, did you provide information or guidance? 12| Q. Did you have any other meetings with them?
13} A. No. 13) A. No.
14] Q. Were there ever any instances where you disagreed with |14/ Q. During that meeting, the discussion at some point
15| GMNY's post course of conduct? 15] tumed into some failures. Fair to say?
16 MR. O'KEEFE: Object to form. 16| A. Irecall just talking about bulbs and lighting, but I
17| A. I don't recall that. 17) don't recall much more than that.
18| QQ. What would you say the scope of your involvement with 18 Q. So there was never a discussion about finding a
19| GMNY, after becoming account officer, is typical of the scope of 19] solution to the system failures or anything of that nature?
20| your involvement with other, in other deals at Huntington? 20| <A. Idon't recall.
21 MR. O'KEEFE: Object to form. 21 Q. Are you aware of any discussions at Huntington or
22| A. Each account is handled various -- there's various -- 22| Macquarie where the decision was made not to sue GKD?
23) each account's different, so they're handled different. 23 MR. O'KEEFE: Object to form.
24| Q. Given your testimony thus far, | imagine the answer to 24] A. No.
25] the next question is no, but | want to confirm. Know how A2A 25| Q. As account officer with oversight responsibilities for

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 8 of 26

Edward J. Kitchen

Page: 8 (20 - 23)

 

 

 

 

 

Page 20 Page 22
1| this deal, did you ever consider suing GKD? 1] never saw it, because we asked for a copy of that document, we
2| A. Focused -- for the default, Garage Media wasn't 2| never received it. So from my knowledge, I don't know if they
3] paying, so our focus to get paid was on the guarantors. So we 3] entered into it and they still -- ] don't know.
4| focused on the guarantors. 4 Q. So you're referring to the conversation that happened
5| Q. Was there any discussion at Huntington or Macquarie 5] in January 2018?
6| that you're aware of suing Lorocom, L-O-R-O-C-O-M? 6| A. Correct.
7 A. No. 7 Q. During that conversation, you discussed the extension
8| Q. Did you have any involvement in attempts to extend the 8| with Port Authority?
9| lease with Port Authority? 9| A. They were discussing what they were looking to do. We
10} A. No. 10] were discussing updating financials and entering into a
11 Q. Do you have any knowledge about the negotiation process | 11/| forbearance agreement, short-term forbearance agreement, to
12| of the lease extension with the Port Authority? 12] allow them time.
13| A. No, only from what the guarantors brought up at the 13 Q. And whose financials were you looking for?
14] meeting. 14| A. Guarantors’.
15| Q. And what do you recall from that meeting? 15} Q. And the ownership of the sign came up at that meeting?
16 A. lt was imminent that they were getting ready to enter 16 A. No.
17] into a permanent arrangement. That was it. 17| Q. Soas you sit here today, you don't know who owns the
18 Q. Why was that extension important? 18] sign today?
19 MR. O'KEEFE: Object to form. 19] A. No,Ido not.
20 MR. BLAU: Let me rephrase. 20 Q. Do you know who owned the sign on December 30, 2018?
21 Q. Was that extension important? 21 A. Garage Media.
22 A. Say it again? 22 Q. By Garage Media, you mean GMNY?
23 Q. Was the lease extension with Port Authority important 23 A. Yes.
24| to the ability of GMNY to become current on its obligations? 24| Q. So it's fair to say that today, Huntington is not
25 MR. O'KEEFE: Qbject to form. 25] carrying the sign as an asset, right?
Page 21 Page 23
1 You can answer. 1} A. No.
2 A. | don't know. The reason why I answered that way is 2 Q. And from your testimony a minute ago, it's fair to say
3 | we requested a copy of the arrangement, and not sure what they 3] that Huntington was not carrying the sign as an asset in late
4| were -- they were looking to have someone else come in and 4] 2018?
5| take -- they hired, if] recall at that meeting they hired, an 5 MR. O'KEEFE: Object to form.
6| investment banker for -- some investment banker, if you will -- 6| A. They were the actually lessor, if you will, of the
7| and they were looking to sell or transfer the sign, and the 7| documents, with the guaranties. So Garage Media owned the
8| lease was relevant to that transfer. 8| sign.
9 Q. When you say they, you mean the Schmids and Mr. Neff? 9 Q. Was Huntington depreciating the sign on its taxes in
10| A. Schmids. 10] late 2018?
11] Q. When you say the extension with the Port Authority was [11] <A. I don't know.
12] relevant, what do you mean? 12 Q. What about now, in 2019?
13 A, That's what they told me. For them to consummate the 13 A. I don't know.
14 transaction, the transfer, they being the Schmids and Neff. 14| Q. Soon the forbearance agreement that you just
15| Q. Transfer being what? 15]| mentioned, were there ever any other actions taken to try to
16| A. New owner. 16| bring GMNY current on subrogation?
17| Q. Who owns the sign today? 17 MR. O'KEEFE: Object to form.
18 MR. O'KEEFE: Object to form. 18| <A. No, we were seeking a forbearance agreement to give
19 You can answer. 19] them opportunity to retire the debt, because they were in
20] A. I don't know. 20| default.
21 Q. You don't know who owns the sign today? 21 Q. And once they were unable to retire the debt during the
22| A. Idon't know if Garage Media still owns it. I don't 22| forbearance period, did you make a decision to initiate the
23| know. Let me just be clear, we talked about the lease 23 lawsuit that brings us here today?
24| arrangement. We requested a copy what they were looking to 24 MR. O'KEEFE: Object to form.
25] sign with them. So I don't know if they ever did sign it. We 25 A. They never entered into the forbearance agreement,

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 9 of 26

Edward J. Kitchen

Page: 9 (24 - 27)

 

 

 

 

 

Page 24 Page 26
1) They never signed it. 1 MR. O'KEEFE: Object to form.
2 Q. Did you discuss them — by them I mean GMNY and the 2 A. Not when it was transferred, no. Until we met with
3] Schmids, Mr. Neff -- not filing a forbcarance agreement with 3] them and we discussed a timeline on the forbearance agreement
4} anyone at Huntington? 4| with regards to them being in default and structuring a
5] A. Idon't understand the question. 5| forbearance agreement to give them an opportunity, until we
6| Q. Did you discuss the nonsigning of the forbearance 6| met with them, updated financials, and meet with them. When 1
7| agreement with anyone clse? 7| say them, Schmids and Mr. Neff.
8] A. Yes. It's not executed. 8| Q. Were you solely responsible for approving that exit
39] Q. And who did you discuss it with? 9| strategy?
10] A. Rob Mace. 10 MR. O'KEEFE: Object to form.
11] Q. And when was that? 11 A. No.
12 A. IfI recall, 1 believe the forbearance agreement, 12 Q. Who else was responsible?
13] according to the timeline, was July Ist to give them time. 13 A. Rob Mace.
14 | But thereafter, July 1st, coming up to that time period, they 14 Q. Anybody else?
15] never signed the agreement. 15 A. No.
16| Q. Okay. Did you ever have any discussions with other 16| Q. AndI know Mr. Macc is sitting here today. Where do
17| sign owners or operators about the GMNY sign? 17| your responsibilities and his -- do your responsibilities
18| <A. When you -- restate the question, I'm sorry. 18] overlap, as far as approval of an exit strategy?
19] Q. Sure. There's other sign owners and operators 19 MR. O'KEEFE: Are we talking about this credit or
20] operating other signs in New York, correct? 20] generally?
21| A. Yes. 21 MR. BLAU: This credit.
22| Q. Did you have any conversations with them about the GMNY | 22 A. He is the department head, so he would have final
23] sign on the Port Authority building? 23 | approval, if they agreed upon our exit strategy. That's what
24} <A. No. 24| they provided to us for the timing for the forbearance
25| Q. Setting aside the GMNY deal for a moment, generally 25] agreement. So yes, he would approve it.

Page 25 Page 27
1| speaking, if a default does not occur, how does a deal like this | 1 Q. Was the forbearance agreement your idea, their idea, or
2| typically end for Huntington? 2] someone else's idea?

3 MR. O'KEEFE: Object to form. 3| A. It was my idea.
4 You can answer. 4 Q. Did you discuss an idea with Mr. Mace before the
5] A. AsI stated earlier, they're all different so they're 5| January meeting with the Schmids and Mr. Neff?
6| handled differently. There's no cookie cutters. 6} A. No.
7| Q. There's no typical exit strategy for Huntington in 7| Q. So you offered that forbearance agreement idea for the
8] these type of deals? 8| first time in January, at the January meeting?
9) A. Each one's different. 9| A. Atthe January meeting when we met them.
10! Q. Were you ever part of any discussions at Huntington 10/ Q. Was an extension with the Port Authority part of the
11] about an exit strategy for this deal? 11] exit strategy at all?
12| A. The only discussion that was had was when we were up 12! A. No.
13] there -- when I say there, at their offices -- and we 13 Q. Was the sale of Huntington's position in this deal to
14] discussed the default at the time period and last payment and 14 | another bank or financial institution part of the exit strategy
15| providing for, looking for a short time period, which they 15| at all?
16] gave us July Ist, to enter into the forbearance agreement. 16} A. No.
17| That was it. 17| Q. Was the investment and upgrade of the sign part of the
18| Q. You were not aware or part of any other discussions 18| exit strategy at all?
19] with Huntington about exiting this credit, to use your term? 19] A. No.
20 A. No. 20| Q. Was Mr. Zimmeth involved in this deal after you assumed
21 MR. O'KEEFE: Do you mind if we take a short break? 21] responsibility for it?
22 MR. BLAU: Sure. 22| A. Define involved.
23 (Recess 10:35 a.m. to 10:39 a.m.) 23] Q. Did you speak to Mr. Zimmeth about this deal after you
24 Q. When you became the account officer for this deal, was | 24 | became the account officer responsible?
25| there an exit strategy? 25| A. I requested the balance, which we entered into the

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 10 of 26

Edward J. Kitchen

Page: 10 (28 - 31)

 

 

 

 

 

Page 28 Page 30
1) forbearance agreement, which was a compromise settlement for a 1] A. Fred Manning.
2)| July Ist date, had they signed. They did not sign. 2) Q. Who's Fred Manning?
3 Q. What do you mean by -- 1 believe you said compromise 3 A. He's the executive director, special assets.
4| amount? 4 Q. And who's William Harris?
5| A. Yes. S| A. He isa director, special assets.
6 Q. What do you mean by that? 6 Q. And special assets is your department, the department
7 A. The amount, as I recall, was the bank's book balance 7] you're in at Huntington?
8| including, | believe, sales tax and interest. Didn't include, a A. Yes.
9| didn't include default interest, lessor return, anything of 9 Q. Do you know why it's called special assets?
10] that nature. 10 A. Refers to accounts that are in default, trouble
11] Q. So you requested that information from Mr. Zimmeth? 11) assets, so...
12 A. Yes. 12 Q. So they're special in that they're in default?
13 Q. Was that request made in connection with the January 13 MR. O'KEEFE: Object to form.
14] 2018 meeting? 14 A. Yeah, default or -- could not only be payment default;
15 A. Yes, subsequent. 15 | could be covenant default.
16 Q. Oh, after the meeting, you requested information from 16 Q. Different forms of default?
17] Mr. Zimmeth? 17 A. Right.
18 A. Yes, 18 Q. Referring you to Mr. Harris's email of 8:55 a.m. on
19] Q. Did you discuss this deal with Mr, Zimmeth at any other 19| page 1 of Defendant's 3, it says: Garage Media is on the NPA
20] point after you became account officer? 20| grid. What does that mean?
21| A. Very little. 21} A. Nonperformance. Nonaccrual.
22 Q. Do you recall any conversations you had with him? 22 Q. And how does one become — what causes someone to be on
23| A. May have inquired how things were going along, as | 23| the NPA grid?
24| recall it. Other than that, we hadn't reached an agreement. 24 A. Delinquency extending on 90 days or greater.
25 Q. And when did he inquire? 25 Q. Going up the page, you refer to something called NTA
Page 29 Page 31
1| <A. I don't recall the exact date. 1] cormments, What are those?
2 Q. Do you know why he inquired? 2 A. Explaining why they're delinquent and what the default
3| A. It originated from his department, which is to inquire 3] and what's going on with the credit.
4] onone of his credits. 4 Q. So these emails are dated November 5, 2015. I believe
S| Q. Do you recall any other conversation with Mr. Zimmeth | 5S/| you testified earlier that you were not involved in this credit
6| after you became account officer? 6| unti] December 2017. Why were you included in these email
7 A. No, I don't recall. 7| chains in November 2015?
8 (Defendant's Exhibit 2 was marked by the reporter.) 8 A. At that time, if I recall -- and I can't recall when
9] Q. Showing you what's been marked Defendant's 2, do you 9) Huntington acquired H -- Macquarie, I should say -- so I'm not
10] recognize this document? 10| certain as to why, what was going on at that period of time.
11! A. No. 11] I don't know when we acquired them, so we may have been
12] Q. You've never seen it before? 12| interfacing with them as we transitioned them in. But I can't
13 A. No, that I recall. 13 recall.
14 (Defendant's Exhibit 3 for identification was marked 14 Q. Okay. All the other individuals on this email chain
15 | by the reporter.) 15| are at Huntington, right?
16| Q. Showing you what's been marked Defendant's 3, please |16| A. Yes.
17| take a second and familiarize yourself with the document. 17] Q. So your involvement in this credit in November of 2015
18 Who is J.D. Stilliion, S-T-I-L-L-I-O-N? 18 you think would have something to do with Huntington's
19| A. Colleague that handles, I want to say, reports the 19] acquisition of Macquarie?
20] banking. 20| A. I believe.
21 Q. Internal reporting? 21 Q. Fair to say you had no -- you stand by your testimony
22| <A. Yeah. 22| from earlier that you had no -- involvement in this credit
23) Q. And who is Shari Cappuzzello? 23| before December 2017?
24 A. Secretary. 24 A. Yes.
25 Q. Secretary for anyone in particular? 25 Q. Who writes the comments in the NTA grid?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 11 of 26

Edward J. Kitchen

Page: 11 (32 - 35)

 

 

 

 

 

Page 32 Page 34
1| A. Credit officer who's handling the credit. 1| understand sales management to mean?
2 Q. When you say credit officer, is that the same thing as 2 MR. O'KEEFE: If you did.
3] account officer? 3] Q. Ifyou did.
4 A. Yes. 4 A. I didn't.
5 Q. And what is the purpose of the comments? 5 Q. So you didn't know what Mr. Maurer was referring to?
6| A. Again, describing the default status and what's going 6| A. No,
7| on with the credit. 7) Q. What did you take equipment performance to mean?
8 (Defendant's Exhibit 4 for identification was marked 8| <A. Ididn't. I don't recall.
9| by the reporter.) 9 Defendant's Exhibit 5 for identification was marked
10 (A discussion was held off the record. ) 10] by the reporter.)
11 Q. Showing you what's been marked Defendant's 4, take a 11] Q. Showing you what's been marked Defendant's 5, please
12] second, review that. Look at me when you're done. 12 | take a second to review, and look up at me when you're done.
13 Who's John Maurer? 13 Who is Michael DiCecco?
14| A. Heis director of Huntington Equipment Finance, and 14] A. He's the president of Huntington Equipment Finance.
15| HTF. 15 Q. Who's Gregg Goldstein?
16| Q. Sorry? 16| A. I don't know.
17 A. Huntington Equipment Finance and HTF. 17| Q. Do you know why Mr. Zimmeth forwarded this email to the
18] Q. So Huntington Equipment Finance is a subsidiary or 18] president of --
19] subset of HTF? 19} A. No.
20 MR. O'KEEFE: Object to form. 20} Q. Who's Norman Solomon?
21| A. Two separate lending arms. 21| A. A fellow colleague in my department.
22 Q. So the subject of this email is: Garage Media comment. 22| Q. And who's John Glodich?
23] Feel free to make changes. Do you know why you were sent this 23| A. He's with Huntington Technology -- he's with
24] email? 24 | Macquarie, with Huntington Technology.
25 A. I don't want to speculate, but it may be in light of 25 Q. What was his role, if you recall?
Page 33 Page 35
1] the previous one for the grid. 1| A. Idon't recall.
2 Q. So I'm not asking, I don't want you to speculate, but 2 Q. May be a question for Mr. Maurer, but do you know what
3] you think it might be the NTA comment would be what is in the 3| he meant by duo in the email at 3:24 p.m.?
4| body of this email? 4 MR. O'KEEFE: Object to form.
5 MR. O'KEEFE: Object to form. 5| A. No.
6| A. Could be. 6] Q. Why did Mr. Solomon forward this email to you, if you
7 Q. Could it be anything else? 7| know?
a MR. O'KEEFE: Object to form. 8] <A. Idon't.
9| A. I don't know. 9] Q. Do you know why he said FY], just in case?
10 Q. Why were you given an opportunity to make changes to 10} A. No.
11| it? 11] Q. You don't know what he was referring to?
12| A. Again, speculate. 12} A. No.
13 MR. O'KEEFE: No. If you don't know, you don't -- 13] Q. So you don't know what prompted that email?
14| A. I don't know, 14| A. I don't recall, I'm sorry.
15 MR. O'KEEFE: No speculation. 15 Defendant's Exhibit 6 for identification was marked
16| A. Idon't know. They wrote it. I don't know. 16 | by the reporter.)
17| Q. That's fine. Do you recall making any changes to this 17| Q. Showing you what's been marked Defendant's 6, please
18] comment? 18] review and let me know when you're done.
19] A. No. 19 Other than this email from January 12, 2018, did you
20| Q. Do you recall being sent any other -- strike that. 20| ever communicate directly with individuals associated with the
21] What did you take issues with sales management to mean? 21) Port Authority?
22 MR. O'KEEFE: Object to form. 22| A. No.
23 A. What are you referring to? 23 Q. Did you ever, other than this email, communicate with
24| Q. Inthe third line, it says: Projected revenues due to 24| individuals associated with the Port Authority without cc'ing
25| issues with sales management. My question is what did you 25| Gary Neff or the Schmids?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 12 of 26

Edward J. Kitchen

Page: 12 (36 - 39)

 

 

 

 

 

Page 36 Page 38
1 MR. O'KEEFE: Object to form. 1] subsequent questions after the fact to get some accuracy or
2 A. No. 2| confirming it. So I don't know if that was -- if that would
3 Q. What did you mean by see you soon? 3] be the final number, | don't know.
4| A. Looking at the timing of the email, I was just getting 4 Q. By that, are you referring to the approximately $3.8
5 | involved in this credit and basically acquainting myself with 5] million figure?
6| the individuals involved. So after I realized it, this fellow 6 A. Yes.
7| wasn't one of our guarantors, even reading, there was nothing 7 Q. Just to clarify, your email of January 17, 2018, is
8] for me to talk to him about. There was no need to talk to 8| trying to, to use your term, get vision into what resulted in
9] him. 9| this $3.8 million figure, is that fair to say?
10 My concern, once | realized who the players were, 10 MR. O'KEEFE: Object to form.
11] guarantors, if you will, that's who I met with. I didn't seek 11 A. Yes. As I stated, if that was the final number, I
12] to reach out to him or talk to him. Didn't need to. 12] don't know.
13 Q. So you never met with Del Tufo in person? 13 Q. Okay. And what is meant by exposure?
14] A. No. 14 A. What's owed.
15] Q. I think I asked, but you never met with anyone else at 15{ Q. So Huntington's exposure?
16] the Port Authority in person? 16 MR. O'KEEFE: Object to form.
17| A. No. 17] A. Well, also the guarantors’ and payers obligated to pay
18 (Defendant's Exhibit 7 for identification was marked 18| the debt. That's their exposure, too, along with Huntington.
19] by the reporter.) 19| Q. So the guarantors’ only exposure was the $3.8 million
20| Q. Showing you what's been marked Defendant's 7, please | 20] amount?
21| take a look, and look up at me when you're done. 21/ A. No.
22 What's a CARS amount? 22| Q. And as you sit here, do you know if accrued interest is
23 A. First of all, CARS, Credit Asset Report, and those are 23) reflected in this number?
24] generated with regards to delinquent accounts, deficiency 24) <A. No,I donot.
25] accounts. So the leasing system generates, they populate, if 25 (Defendant's Exhibit 8 for identification was marked
Page 37 Page 39
1] you will. But I don't have access to the leasing system to 1] by the reporter.)
2| get numbers and dollar amounts, so it's provided by the 2 Q. Showing you what's been marked as Defendant's 8.
3| leasing department. 3] Please take a second to review.
4 So as I read that, I needed to get an understanding 4 What did you mean by tax liability for Garage Media?
S| of what the CARS amount was in there, because | have no access 5 A. There's, as I recall, there was some issue -- again,
6| re vision into their systems. 6 | we have no vision into the leasing system -- so there must
7} Q. Okay. So you're looking for a report from another 7| have been a dollar amount, advised there was a tax bill due
8| department for that figure? 8 | and we were trying to determine what that exact number is, and
9] A. That's correct. 9| that's what we were trying to get to. And again, we have no
10} Q. What's the significance of the CARS amount? 10| vision so we were getting someone from the leasing department
11) A. What's actually owed. 11] to get on it and try to explain it to us.
12 Q. So it's the sum total of what's actually owed? 12 Q. There was a tax bill due by Huntington?
13 A. It would include real estate -- real estate -- taxes, 13 A. I don't recall. I don't know if it was -- I don't
14| things of that nature. It wouldn't just be the lease amount. 14| recall. I don't recall,
15| If-- if -- and | say if -- it populates it correctly. So 15 Q. Do you recall the significance of this tax liability
16 | again, why I'm asking them what's in there, so apparently I 16| issue?
17] must be questioning something in there. I don't recall, but 1 17 MR. O'KEEFE: Object to form.
18] wanted to verify what the numbers were. 18| A. Forus to be trying to figure it out, it must have
19} Q. Okay. 19] been a large amount. That's the only thing I can estimate.
20| A. Because again, J don't have revision into their 20} Q. But you don't recall, as you sit here today, what that
21] systems. 21] amount was?
22 Q. Okay. Is the CARS amount, as you understand it, on 22 A. No. No.
23| this page somewhere? 23 Q. Do you know how this tax liability issue was resolved,
24 A. I don't know if that was the actual CARS amount or if 24| if it was resolved?
25, that's what it was at that time. I don't recall if there was 25 A. 1 don't know.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 13 of 26

Edward J. Kitchen

Page: 13 (40 - 43)

 

 

 

 

 

Page 40 Page 42
1} Q. Do you remember anything clse about this tax liability 1] A. Investment rate of return?
2| issue? 2 MR. O'KEEFE: If you know.
3} A. No. 3} A. I'm--] don't -- for their purposes, I don't know.
4 Q. Besides Mr. Mace and it looks tike Mr. Maurer, was 4 Q. Okay. Do you know what a typical yield rate for
5] there anyone who joined this conversation? 5 | financing regarding an advertising sign is?
6 MR. O'KEEFE: Object to form. 6 MR. O'KEEFE: Object to the relevance, and form.
7| A. I don't recall. 7 You can answer, if you can.
8 Q. What did you mean by this is incredible? 8 A. No.
9| A. Again trying to figure out a number, We have no 9 Q. Do you have any understanding as to why Macquarie
10] vision into the system, and whatever we were discussing, I 10] insisted that this be booked at "a high yield"?
11] can't get in there to see it, if it's right or wrong. So | 11 MR. O'KEEFE: Object to form.
12] don't know. 12] A. No.
13 (Defendant's Exhibit 9 for identification was marked 13} Q. Do you know what the typical yield is for Huntington's
14 | by the reporter.) 14] loans --
15 Q. Showing you what's been marked as Exhibit 9, please 15 MR. O'KEEFE: Object to form.
16| take a second to review. 16 Q. Go ahead,
17 Who is Adel Wahab? 17| A. No.
18 MR. O'KEEFE: Right here. 18 (Defendant's Exhibit 10 for identification was marked
19] A. Idon't know. =: 19] by the reporter.)
20| Q. You don't recognize the name? 20 Q. Showing you what's been marked Exhibit 10, do you
21| A. No. 21] recognize this document?
22 Q. Did you ever request this information from Mr. Zimmeth? | 22 MR. O'KEEFE: I don't know if this works better for
23| A. [fTrecall, this was following up on our meeting with 23] you.
24] the Schmids and Gary in January, and whereby we were putting 24 THE WITNESS: I'm good.
25| together a forbearance agreement and talking about a timeline 25 MR. O'KEEFE: This is probably a clearer copy.
Page 41 Page 43
1] as to when they would resolve, retire, the outstanding 1 Q. You can see it then, it's clear enough?
2] obligation and I believe -- 1 believe -- because again, we 2| A. Yes.
3] don't have vision into the system, I was looking to confirm 3} Q. Do you recognize it?
4| the dollar amount and I believe -- I could be -- there was a 4} A. Yes.
5| discussion. 5| Q. What causes this document to be generated?
6 Gary mentioned that there was a number said and he 6| A. I generate it.
7| wanted it confirmed. There was a dollar amount he hinted to 7) Q. So you fill it out?
8 | at the meeting, if I recall, and again I was looking for it to 8| A. It's a document requesting legal counsel to prepare a
9| put a number into which would be to settle it and retire the 9| forbearance agreement.
10| debt on July Ist with a forbearance agreement, was due to 10 Q. What does SAD stand for?
11] expire which he did not sign. I'd have to look at the 11| A. Special assets department.
12] forbearance agreement but I don't recall if that was the 12 Q. Did you write the language under transfer reason?
13 number we put in there. 13} A. No.
14 Q. Referring to Mr. Zimmeth's email at 4:58 p.m. 14 Q. So you filled out the form but you didn't fill out that
15] $7,041,000 figure, do you know if that included sales tax? 15| part of it?
16 A. I'm -- I don't know. And to indicate, to be honest, 16 A. I don't know what's generated in the background. What
17] what's before me, it was relative. Give me a number of what 17| I see, if you look, this part up here I'm not familiar with.
18] we're trying to do when we were trying to put together a 18] The bottom borrower, as you go down, you could see where I
19] forbearance agreement. 19] choose the law firm and forbearance agreement and approvals.
20/ Q. Referring to the fourth line of Mr. Zimmeth's email, do | 20| That's what I see.
21] you know what is meant by Net Investment? 21 When | do engage in a counsel to get a legal document
22| A. I believe he's referring to the book, the book 22] provided or representation, that's what I see, that's the
23 balance, without taxes or interest. Whatever else was 23) section ] see, which clearly I filled out. I checked the
24| outstanding to finalize the number. 24| forbearance agreement and | assigned it to Mets Lewis.
25 Q. And what is IRR? 25 (Defendant's Exhibit } | for identification was marked

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 14 of 26

Edward J. Kitchen

Page: 14 (44 - 47)

 

 

 

 

 

 

 

Page 44 Page 46
1] by the reporter.) 1 MR. O'KEEFE: Same order as yesterday. I don't
2 Q. Showing you what's been marked 11. Take a minute to 2 | remember what it was, but check with Margaret, she'll
3] review. 3| remember. There was a lot of technology involved in what she
4 Do you recall what you meant by had a problem getting 4] was proposing.
5 | processed? 5 (11:31 a.m.)
6| A. Referring to the 33,590 on the back page. 6
7| Q. What problem was there with it getting processed? 7
8| A. Garage Media was setting the fee for the first letter 8
9| of credit and the first one got lost, so someone had it, 9
10] couldn't find it, couldn't locate it, and they subsequently 10
11] signed another one. But where it was, I had a problem getting 11
12] it processed. He, J recall, because it came into their 12
13] department and got lost somewhere or sent to me in our office 13
14 or however it was, that's what it was. Had a problem getting 14
15] it processed. 15
16 Q. Okay. Who's Donald Helmrich? 16
17| A. Representative at the Huntington Technology Finance, 17
18] formerly with Macquarie. 18
19 Q. What is his role? 19
20| A. Payments, processing payments, things. And providing 20
21) or tracking down balances for leases. 21
22 Q. What is meant by charged off? 22
23 A. Charged off, the book balance is charged off. 23
24 Q. What does that mean? 24
25| A. Well, it's going to be a lengthy process when this was 25
Page 45 Page 47
1] going on. At that point in time, we initiated suit. So 1 JURAT
2| keeping it on our books, we charged it off to collect it at 2
3] some point in the future. 3 I, EDWARD J. KITCHEN, do hereby certify that the
4 Q. And what causes something to be charged off? 4| foregoing testimony taken on May 9, 2019, is true and accurate,
S| A. Length of time, collection process that we have to go 5| including any corrections noted on the corrections page, to the
6| through. Again, as I mentioned, we entered suit, civil suit, 6| best of my knowledge and belief.
7| and it's going to take some time. So carrying it without no 7
8| payments which now is for four years, so it's going to be a 8
9| length of time to collect it. 9
10] Q. Who makes the decision to charge off? 10 EBWARD J. KITCHEN
11] A. In this particular instance, J don't recall. In this 11
12| particular instance. 12
13 Q. It wasn't you? 13
14| A. No. I don't have that authority. 14] At in said County of
15 Q. Typically, who charges it off in other instances? 15| this day of , 2019, personally appeared
16 MR. O'KEEFE: Object to form. 16} EDWARD J. KITCHEN, and he made oath to the truth of the
L7 Go ahead. 17| foregoing corrections by her subscribed.
18| A. Could be a department head, could be the previous unit 18
19/ that was handling it, what the thought processes are; and the 19| Before me, , Notary Public
20] fact that this was again going to litigation and the agreement 20
21] wasn't signed and wasn't resolved, so... 21] My commission expires:
22 MR. BLAU: Okay. Thank you very much for your time. 22
23 MR. O'KEEFE: | have no questions. We will read and 23
24| review, 24
25 THE REPORTER: How would you like your transcript? 25

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/9/2019

Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 15 of 26

Edward J. Kitchen

Page: 15 (48 - 49)

 

on AM ew N PB

NNN NNN PPP BP PB BP BP RP
ue WN PO WwW OI HU eR WY DNB Oo wo

Page 48

TRANSCRIPT CORRECTIONS
REPORTER: THEA FINKELSTEIN

CASE: HUNTINGTON TECHNOLOGY FINANCE INC. versus GARRETT NEFF,
JOHN SCHMID, and DAVID SCHMID

PAGE LINE CORRECTION REASON

NAME:

DATE:

 

ao ~ 71 HA Ww FF WD DY HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

25

 

Page 49
CERTIFICATE OF REPORTER

I, THEA FINKELSTEIN, a Registered Merit Reporter/Notary
Public within and for the State of Connecticut, do hereby
certify there came before me, on the 9th day of May, 2019, the
following named person, to wit: EDWARD J. KITCHEN, who was by
me duly sworn/affirmed to testify to the truth and nothing but
the truth; that he was thereupon carefully examined upon his
oath and his examination reduced to writing under my
supervision; that this deposition is a true record of the
testimony given by the witness.

] further certify that I am neither counsel for, related to
nor employed by any of the parties to the action in which this
deposition is taken; and further, that I am not a relative or
employee of any attomey or counsel employed by the parties
hereto, nor financially or otherwise interested in the outcome
of the action.

WITNESS my hand and affixed my seat this

May 22, 2019.

THEA FINKELSTEIN, RMR, CT CSR 126

 

My commission expires: March 31, 2020

 

 

 

Cassian Reporting, LLC

(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 16 of 26

 

5/9/2019 Edward J. Kitchen Page: 1
WORD INDEX 47:4, 15 49:4, 18 8 3:20 38:25 39:2 | agree 9:14
2020 49:25 8:55 30:18 agreed 26:23
<$> 203-368-5465 2:/1 800 2:5 agreement 22://,
$3.8 38:4, 9, 19 21 1:24 860-595-7462 1:25 1] 23:14, 18,25
$7,041,000 41:75 22 49:18 24:3, 7, 12,15
235 7:16 <9> 25:16 26:3, 5, 25
<Q> 25 3:16 9 1:13 3:20, 24 27:1,7 28:1, 24
06106 1:25 29 3:9, /1 40:13, 15 47:4 40:25 41:0, 12, 19
06510 1:14 90 30:24 43:9, 19,24 45:20
06604 2:1] <3> 9th 49:4 agreements 15:25
3 3:11,22 29:14, ahead 9:24 13:9
<|> 16 30:19 <A> 14:4 42:16 45:17
1 3:9,1/7,/9 11:12 | 3:18CV01708 1:7 am 4:] 25:23, 23 ALAN 1:8
12:6 30:19 3:24 35:3 30:18 46:5 allow 22:12
10 2:10 3:23 30 22:20 A2A 17:25 18:4,8 | Amort 3:9
42:18, 20 31 49:25 ability 20:24 amount 28:4, 7
10:00 4:/ 310 4:3 able 5:25 36:22 37:5, 10, 14,
10:35 25:23 32 3:14 access 37:1, 5 22,24 38:20 39:7,
10:39 25:23 33,590 44:6 Account 3:9, 9 19,21 41:4,7
11 3:9, 13, 14, 24 34 3:14 12:7, 10, 24, 25 amounts 37:2
43:25 44:2 35 3:17 13:/,21 16:8, 20 answer 5:2, 9, 1/4
11:31 46:5 36 3:17 17:19, 22 19:25 6:15 7:13 10:16,
12 3:9, 17, 20, 23 39 3:20 25:24 27:24 28:20 | 25 13:23 14:17
35:19 29:6 32:3 16:18 17:24 21:1,
126 1:14 49:23 <4> accounts 30:10 19 25:4 42:7
15 3:16 4 3:5,14 32:8, 11 36:24, 25 answered 16:17
15222 2:5 4:58 41:14 account's 17:23 18:7 21:2
15299 4:3 40 3:20 accrued 38:22 answers’ 5:4
15th 2:10 412-918-1133 2:6 accuracy 38:/ Anybody 26:14
17 3:9,19 38:7 42 3:23 accurate 47:4 anytime 5:/2
19 3:22 43 3:24 accurately 6: apologies 10:7
195 1:14 43219 2:17 acquainting 36:5 apparently 37:16
Ist 24:13, 14 acquired 31:9, JJ APPEARANCES
25:16 28:2 41:10 <5> acquisition 31:19 2:1

<2>

2 3:9,20 29:8, 9
20 3:24

2009 8:3, 3,4, 5,14
2015 3:13, 14 31:4,
7,17

2017 3:23 9:20
12:13,22 14:19, 25
15:5 31:6, 23

2018 3:17, 19, 20,
22,24 9:19, 20
18:25 22:5, 20
23:4, 10 28:14
35:19 38:7

2019 1:23 23:12

 

5 3:13,14,14 31:4
34:9, 1]
535 2:4

<6>

6 3:16,17 35:15,
17

614-480-1537 2:18

<7>

7 2:16 3:9, 17, 23
12:13,22 15:4
36:18, 20

Tth 14:25

<8>

 

acronyms 8:2]
Act 7:16

action 49:/2, 16
actions 23:15
actual 37:24
acute 15:10
additional 5:/6
Adel 40:17
advertising 11:5
42:5

advice 17:6
advised 39:7
affirmed 4:5 49:6
affixed 49:/7
agent 7:19 18:1, 13
ago 23:2

 

appeared 47:15
approval 26:18, 23
approvals 43:19
approve 26:25
approving 26:8
approximately
14:25 38:4

arm 9:2

arms 32:2]
arrangement 20:/7
21:3, 24
arrangements 9:7
aside 24:25
asked 5:77 16:17
22:1 36:15
asking 5:19 33:2
37:16

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 17 of 26

 

5/9/2019 Edward J. Kitchen Page: 2
asset 16:J5 22:25 best 47:6 certify 47:3 49:4, complaint 6:8, //]
23:3 36:23 better 14:2 42:22 ll compromise 28:/, 3
ASSETS 2:15 8:7 bill 39:7, J2 chain 3://, 14, 17, Computer 11:4
30:3, 5, 6, 9, I] BLAU 2:/2 3:5 17, 20,24 31:14 concern 18:/9
43:]] 4:11, 14 10:7 chains 31:7 36:10
assigned 13:12, 24 11:71, 15 20:20 Change 12:7 conduct 17:15
16:15 43:24 25:22 26:21 45:22 | changes 32:23 confirm 17:25
assist 16:6 body 33:4 33:10, 17 41:3
associated 12:2] book 28:7 41:22, Channel 17:/ confirmed 41:7
35:20, 24 22 44:23 18:12 confirming 38:2
assume 5:9 7:23 booked 42:10 Channel's 18:/5 confusing 5:8
assumed 14:25 books 45:2 charge 45:10 CONNECTICUT
27:20 borrower 43:18 charged 44:22, 23, 1:2, 14,25 49:3
attempts 20:5 bottom 43:78 23 45:2,4 connection 4:2/
attorney 49:]4 break 5:12, 14 charges 45:15 6:17 7:23 13:6
Authority 16:2/, 25:21 check 46:2 28:13

24 20:9, 12, 23
21:11 22:8 24:23
27:10 35:21, 24
36:16 45:14
available 5:22
aware 11:/7, 22
18:21 19:21 20:6
25:18

<B>

back 11:75 14:19
44:6

background 6:24
43:16

balance 27:25
28:7 41:23 44:23
balances 44:2]
BANK 2:16 8:23
9:9, 12 27:14
banker 21:6, 6
banking 29:20
bank's 28:7
basically 36:5
basics 7:/8&
Bates 3:9, //, 13,
14, 16, 17, 19, 20, 22,
23, 24

becoming 17:19
began 12:22
beginning 15:21
belief 47:6
believe 12:/5
24:12 28:3,8 31:4,
20 41:2, 2, 4, 22

 

Bridgeport 2://
briefly 4:14 6:24
bring 23:16
brings 23:23
BRODMAN 2:4
brought 4:/5
20:13

building 24:23
bulbs 19:/6

<C>

called 4:4 7:18
30:9, 25
Cappuzzello 29:23
carefully 49:7
Carmody 1:/3
carrying 22:25
23:3 45:7

CARS 36:22, 23
37:5, 10, 22, 24
Case 1:7 35:9
48:4

Cassian 1:24
caused 15:10
causes 30:22 43:5
45:4
cblau@zeislaw.com
2:12

ec'ing 35:24
certain 13:24
31:10
CERTIFICATE
49:1
certifications 7:10
certified 7:/9

 

checked 43:23
choose 43:19
Chris 4:/4
CHRISTOPHER
2:12

Church 1:/4
civil 45:6

clarify 5:8 38:7
clear 12:24 17:/
18:12, 15 21:23
43:1

clearer 42:25
clearly 43:23
Colleague 29:19
34:2]

collect 15:6 45:2, 9
collection 13:3
45:5

college 6:25 7:2
Columbus 2:/7
come 21:4
coming 24:/4
commenced 4:/
comment 32:22
33:3, 18
comments 31:/, 25
32:5
Commercial 9:/0
commission 47:2]
49:25
commitment 13:25
communicate
35:20, 23
competitors 17:3

 

consider 20:/
consummate 21:/3
contact 12:/9
contacting 13:4
conversation 22:4,
7 29:5 40:5
conversations
15:20 18:24 24:22
28:22

cookie 25:6
copies 15:18

copy 21:3,24 22:1
42:25

Correct 7:25
10:23 11:3 12:2,
12,13 14:7, 15, 20,
23 15:1,8 16:12
22:6 24:20 37:9
CORRECTION
48:6

corrections 47:5, 5,
17 48:1

correctly 37:15
counsel 6:3, /7
18:3,16 43:8, 21
49:11, 14

County 47:14
Couple 4:20 11:15
course 17:15
COURT 1:] 5:4,6
covenant 30:/5
CRC 1:14

credit 13:14, /5
19:11 25:19 26:19,
21 31:3, 5,17, 22

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 18 of 26

 

5/9/2019 Edward J. Kitchen Page: 3
32:1/,1,2,7 36:5, Define 27:22 documents 6:9 estate 37:/3, 13
23 44:9 degree 7:4 8:20, 22 12:17, 21 estimate 39:19
credits 7:6 29:4 Del 3:17 36:13 15:18, 19, 23, 25 exact 29:/ 39:8
CSR 49:23 Delinquency 30:24 16:1 23:7 Examination 3:5
CT 2:1] 49:23 delinquent 31:2 dollar 37:2 39:7 4:10 49:8
cure 13:/0 36:24 41:4, 7 Examinations 3:3
current 7:24 8:J] department 9:/7, Donald 3:24 44:16 | examined 49:7
20:24 23:16 22 10:9 14:18 due 13:/3, 19 executed 11:20
customer 13:4 26:22 29:3 30:6, 6 33:24 39:7, 12 24:8
cutters 25:6 34:2] 37:3, 8 41:10 execution 11:23

39:10 43:11 44:13 | duly 4:4 49:6 executive 30:3

<D> 45:18 duo 35:3 Exhibit 11:/2
DATE 1:/3 12:13, | deposed 4:17 duties 8:8 16:20 29:8, 14 32:8 34:9
15,17,20 28:2 DEPOSITION 1:9 35:15 36:18 38:25
29:1 48:23 4:1,16 6:4, 18, 20, <E> 40:13, 15 42:18, 20
dated 31:4 22 49:9, 13 EA4W67 2:17 43:25
Dave 19:7 depreciating 23:9 Earlier 10:2/ exhibits 3:24

DAVID 1:9 48:4
day 47:15 49:4
days 30:24

deal 13:7 14:]
15:34 20:1 24:25
25:1, 11,24 27:13,
20,23 28:19

deals 16:8, 11,14
17:20 25:8

debt 15:6 23:19,
21 38:18 41:10
December 9:19
12:13,22 14:19, 25
15:4, 21 22:20
31:6, 23

decision 18:8
19:22 23:22 45:10
Default 10:/2
13:3, 4, 7,70 14:12,
14,20 15:7 20:2
23:20 25:1, 14
26:4 28:9 30:10,
12, 14, 14,15, 16
31:2 32:6
Defendants 1:9 2:7
Defendant's 11:/2
12:6 29:8, 9, 14, 16
30:19 32:8, 11
34:9, 11 35:15, 17
36:18, 20 38:25
39:2 40:13 42:18
43:25

deficiency 36:24

 

describing 32:6
Description 3:8
details 11:/7
determine 39:8
DiCecco 3:20
34:13

difference 9:/
Different 9:2
17:23, 23 25:5, 9
30:16

differently 25:6
Direct 3:5 4:10
directly 35:20
DIRECTOR 2:15
30:3,5 32:14
disagreed 17:14
discuss 24:2, 6,9
27:4 28:19
discussed 18:/5
22:7 25:14 26:3
discussing 22:9, 10
40:10

discussion 19:/4,
18 20:5 25:12
32:10 41:5
discussions 15:/6
16:2 19:2] 24:16
25:10, 18
DISTRICT 1:/,2
document 5:20
6:5,7 12:8 22:1
29:10, 17 42:21
43:5, 8, 21

 

12:15 25:5 31:5,
22

early 8:3

Easton 2:16
EDWARD 1:9 3:4,
11,14, 14, 17, 17, 20,
24 4:2 47:3, 6,16
49:5

effective 12:/3
either 5:2/

else's 27:2

Email 3:11, 14, 14,
17,17, 20, 20, 24
30:18 31:6, 14
32:22, 24 33:4
34:17 35:3, 6, 13,
19,23 36:4 38:7
41:14, 20

emails 31:4
employed 49:12, 14
employee 49:/4
employment 4:2/
engage 43:2/
engaged 18:10
enter 20:36 25:16
entered 22:3
23:25 27:25 45:6
entering 22:10
EQUIPMENT 1:4,
5 9:5,6 10:22
11:3,4 32:14, 17,
18 34:7, 14

ESQ 2:7, 12

 

existence 9:16
exit 13:/4,/5 «
19:71 25:7, 11, 25
26:8, 18, 23 27:11,
14,18

exiting 25:19
expire 41://
expires 47:2]
49:25

explain 7:17 39:1]
Explaining 31:2
exposure 38:/3, 15,
18,19

extend 20:8
extending 30:24
extension 20:/2, 18,
21,23 21:1] 22:7
27:10

<F>

fact 13:18 38:1
45:20

failures 18:19, 2]
19:15, 19

fair 4:23 5:10
8:13, 24 11:25
19:15 22:24 23:2
31:21 38:9
familiar 43:17
familiarize 29:]7
far 17:24 26:18
federal 4:9

fee 44:8

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 19 of 26

5/9/2019

Feel 32:23

fellow 34:2] 36:6
figure 37:8 38:5, 9
39:18 40:9 41:75
file 16:5

filing 24:3

fill 43:7, /4

filled 43:/4, 23
final 26:22 38:3,
il

finalize 41:24
FINANCE 1:4, 4,5
8:23 9:4 10:22
11:6 32:14, 17, 18
34:14 44:17 48:4
financed 11:5
16:15, 15
financial 19:/0
27:14

financially 49:75
financials 22:/0, 13
26:6

financing 9:2, 3,6
10:14, 22 42:5
find 44:/0
finding 19:/8
fine 5:/3 33:17
finish 17:10
FINKELSTEIN
1:14 48:1 49:2, 23
firm 43:19

first 4:4 9:13, 16
12:16 27:8 36:23
44:8,9

Floor 2:/0

focus 20:3
Focused 20:2, 4
following 40:23
49:5

follows 4:6
forbearance 22://,
Il 23:14, 18, 22, 25
24:3, 6,12 25:16
26:3, 5,24 27:1, 7
28:1 40:25 41:10,
12,19 43:9, 19, 24
foregoing 47:4, 17
form 5:] 6:14
7:12 8:19 9:23
10:5, 15,24 13:68,
22 14:3,16 16:10

 

Edward J. Kitchen

17:16, 21 18:6, 17
19:23 20:19, 25
21:18 23:5, 17, 24
25:3 26:1, 10
30:13 32:20 33:5,
8,22 35:4 36:]
38:10, 16 39:17
40:6 42:6, 1/1, 15
43:14 45:16
formerly 44:/8
forms 30:/6
forward 12:10
13:3,4 35:6
forwarded 34:/7
four 14:/2 45:8
fourth 41:20
Fred 30:/, 2

free 32:23
further 49://, 13
future 45:3

FYI 35:9

<G>

Garage 3:9 9:14
13:19 20:2 21:22
22:21,22 23:7
30:19 32:22 39:4
44:8

GARRETT 1:8
48:4

GARY 1:8 19:4
35:25 40:24 41:6
generally 24:25
26:20

generate 43:6
generated 36:24
43:5, 16
generates 36:25
Gerard 3:17
getting 12:18
20:16 36:4 39:10
44:4, 7, 11,14
give 11:14, /6
23:18 24:13 26:5

41:17

Given 17:24 33:10
49:10

GKD 19:22 20:1
Gleaned 6:5
Glodich 3:/7
34:22

 

GMNY 9:13, 14
10:3,9,14 11:78,
20 12:1,16 13:17
14:7,9 17:4, 6,19
20:24 22:22 23:16
24:2, 17, 22, 25
GMNY's 9:16
17:15

go 7:2 9:24 11:15
13:9 14:4, 19
42:16 43:18 45:5,
17

going 8:20 9:13
10:8 12:10 13:3
28:23 30:25 31:3,
10 32:6 44:25
45:1, 7,8, 20
Goldstein 34:/5
Good 4:12, 13
42:24

Grant 4:3
greater 30:24
Gregg 34:15

grid 30:20, 23
31:25 33:1
eround 5:3, 23
guaranties 4:23
23:7

Guarantors 13:/8,
20 18:22 20:3, 4,
13 36:7,11 38:17,
19

Guarantors! 22:14
guaranty 15:25
guidance 17:6, /2

<H>

hand 49:/7
handle 14:/2
Handled 8:/0
17:22, 23 25:6
handles 29:/9
handling 12:/0
16:13 32:1 45:19
hand-over 15:]7
16:3, 6

hands 12:25
happened 22:4
Harris 30:4
Harris's 30:/8

 

Page: 4

Hartford 1:25
Haven 1:/4

head 9:35 26:22
45:18

hear 5:8

HELD 1:/3 32:10
Helmrich 3:24
44:16

help 5:20
Hennessey 1:/3
hereto 49:/5

high 7:/8 42:10
hinted 41:7

hired 21:5, 5
HNB 8:21, 23
honest 41:6
hospital 9:6 11:2
HTF 8:2/, 22
32:15, 17, 19
HTF000056 3://
HTF000766 3:9
HTF001698 3:20
HTF001802 3:19
HTF001829 3:17
HTF002066 3:24
HTF004332 3:22
HTF006655 3:23
HTF009088 3:73
HTF009097 3:/4
HTF009098 3:/6
HUNTINGTON
1:3 2:16 4:16, 2]
7:24 8:1, 5,17, 22,
23 9:3,8,12 10:2]
11:5 15:13 16:9,
14 17:20 19:2]
20:5 22:24 23:3,9
24:4 25:2, 7,10, 19
30:7 31:9, 15
32:14, 17,18 34:14,
23,24 38:18 39:12
44:17 48:4
Huntington's 27:/3
31:18 38:15 42:13

<[>

idea 11:25 27:1, J,
2,3,4,7
identification
11:12 29:14 32:8
34:9 35:15 36:18

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 20 of 26

5/9/2019

38:25 40:13 42:18
43:25

imagine 17:24
imminent 20:/6
important 20:/8,
21,23

include 28:8, 9
37:13

included 31:6
41:15

including 28:8
47:5

incredible 40:8
indicate 41:/6
individuals 31:/4
35:20, 24 36:6
information 5:/7
6:6 8:16 10:18
11:8 17:12 19:J/
28:11, 16 40:22
initially 12:/
initiate 23:22
initiated 45:/
inquire 28:25 29:3
inquired 28:23
29:2

insisted 42:10
instance 14:6
45:11, 12
instances 17:/4
45:15

institution 27:/4
interacted 16:24
interactions 16:2]
17:1, 3

interest 28:8, 9
38:22 41:23
interested 49:/5
interfacing 31:/2
Internal 12:7
29:21
International 3:9
Introduce 19:/0
investment 21:6, 6
27:17 41:21 42:1
involve 4:23
involved 12:/, 3,16
27:20, 22 31:5
36:5,6 46:3
involvement 17:8,

 

Edward J. Kitchen

20 20:8 31:17, 22
IRR 41:25

issue 39:5, 16, 23
40:2

issues 33:2/, 25
item 16:15

its 10:3 12:13
20:24 23:9

<J>

J.D 29:18
January 9:19, 20
15:22 18:25 22:5
27:5, 8,8,9 28:13
35:19 38:7 40:24
job 7:23,24 8:9,
13

JOHN 1:8 2:7
3:14, 17,20 19:7
32:13 34:22 48:4
joined 8:5 40:5
jokeefe@metzlewis.c
om 2:6

JR 2:7

July 24:13, 14
25:16 28:2 41:10
June 8:2, 3,4, 5, 14
JURAT 47:]

<K>

KARL 1:9
keeping 45:2

kind 8:8
KITCHEN 1:9
3:4, 11, 14, 14, 17,
19, 20,24 4:2, 12
47:3,6,16 49:5
knew 6:/2

know 5:/2, 18, 2]
11:7,9,70 12:3
15:12 16:14, 19
17:25 18:8, 10, 20
21:2, 20, 21, 22, 23,
25 22:2, 3,17, 20
23:11, 13 26:16
29:2 30:9 31:1]
32:23 33:9, 13, 14,
16,16 34:5, 16,17
35:2, 7, 9, 11, 13, 18
37:24 38:2, 3, 12,
22 39:13, 23, 25

 

40:12, 19 41:15, 16,
21 42:2, 3, 4, 13, 22
43:16

knowledge 10:/3

18:12 20:1] 22:2
47:6

<L>

lack 14:2
language 43:/2
large 39:19

late 23:3, 10

law 43:19
lawsuit 4:/5 23:23
leading 11:22
learn 9:13, 16
lease 11:28, 20, 23
13:18 15:25 20:9,
12,23 21:8, 23
37:14

leases 44:2]
leasing 9:5 36:25
37:1, 3 39:6, 10
legal 12:2] 43:8,
21

lending 32:2]
Length 45:5, 9
lengthy 44:25
lessor 23:6 28:9
letter 44:8
LEWIS 2:4 43:24
liability 39:4, 15,
23 40:1

light 32:25
lighting 19:16
line 33:24 41:20
48:6

Liquid 18:/0
litigation 45:20
little 28:2/

LLC 1:5, 24
LLP 1:13

loan 10:14 13:4,
18 14:7, 10, 19, 23
15:1, 7

loans 8:/0 9:10
14:12 42:14
locate 44:/0
long 8:/

 

Page: 5

look 6:5 32:12
34:12 36:2], 2]
4l:/1 43:17
looked 13:20
looking 13:/4
21:4, 7,24 22:9, 13
25:15 36:4 37:7
41:3,8

looks 40:4
Lorocom 20:6
L-O-R-O-C-O-M
20:6

lost 44:9, 13

lot 6:6 46:3
LSR 1:14

<M>

MACE 2:15 3:20
15:15 19:2 24:10
26:13, 16 27:4
40:4

Macquarie 1:4,5
8:17 11:18, 20, 25
12:4 19:22 20:5
31:9,19 34:24
42:9 44:18
Macquarie's 10:/4
Magrin 6:22
making 13:19
33:17
management 8:/0
33:21,25 34:1
Manning 30:1, 2
March 49:25
Margaret 46:2
MARK 1:8
marked 11://, /2
12:6 29:8, 9, 14, 16
32:8, 11 34:9, 11
35:15, 17 36:18, 20
38:25 39:2 40:13,
I5) 42:18, 20 43:25
44:2

matter 13:3,4
Maurer 3:14
32:13 34:5. 35:2
40:4

mean 6:7 9:22
10:2) 13:25 15:24
16:12 21:9, 12
22:22 24:2 28:3,6

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 21 of 26

5/9/2019

30:20 33:2] 34:1,
7 36:3 39:4 40:8
44:24

means 9:/4
meant 35:3 38:13
41:21 44:4, 22
Media 3:9 9:14
13:79 20:2 21:22
22:21,22 23:7
30:19 32:22 39:4
44:8

meet 26:6
meeting 19:3, 9, 14
20:14,15 21:5
22:15 27:5, 8,9
28:14, 16 40:23
41:8

meetings 19:/2
memoranda 16:5
memos 16:5
mentioned 11:2
23:15 41:6 45:6
merger 8:16
Merit 49:2

met 4:14 18:22, 25
26:2,6 27:9 36:11,
13,15

Mets 43:24
METZ 2:4
Michael 3:20
34:13

Middle 2:/0
million 38:5, 9, 19
mind 25:2]
minute 23:2 44:2
moment 24:25
morning 4:/2, /3
Morris 7:3
Moving 13:4

<N>

name 4:/4 40:20
48:22

named 49:5
NATIONAL 2:16
8:23 9:9, 12
nature 4:24 11:4
16:16 19:19 28:10
37:14

need 11:/0 36:8,

 

Edward J. Kitchen

12

needed 37:4
NEFF 1:8,8 4:15
17:7 19:7 21:9, 14
24:3 26:7 27:5
35:25 48:4
Neff's 19:4
negotiation 11:/7
20:1]
negotiations
neither 49://
Net 41:21
never 16:24 18:/5
19:18 22:1,2
23:25 24:1, 15
29:12 36:13, 15
New 1:14 9:14
19:5 21:16 24:20
Nodding 9:/5
Nonaccrual 30:2]
nonpayment 8:10
10:2, 11
Nonperformance
30:21

nonsigning 24:6
Norman 3://, /4
34:20

Notary 47:19 49:2
noted 47:5
Notification 3:9
12:7

November 31:4, 7,
17

NPA 30:19, 23
NTA 30:25 31:25
33:3

number 38:3, //,
23 39:8 40:9. 41:6,
9, 13,17, 24
numbers 37:2, /&

11:22

<O>

Oak 1:24

oath 4:5 47:16
49:8

Object 5:] 6:14
712 8:19 9:23
10:5, 15,24 13:8,
22 14:3,11,16

16:10 17:16, 21
18:6, 17 19:23

 

20:19, 25 21:18
23:5, 17,24 25:3
26:1, 10 30:13
32:20 33:5, 8, 22
35:4 36:1 38:10,
16 39:17 40:6
42:6,11,15 45:16
Objection 16:/7
obligated 38:/7
obligation 41:2
obligations 10:4
20:24

Obviously 4:16
occasion 16:2/
occur 25:/
offered 27:7
office 19:4 44:/3
Officer 3:9 8:7
12:7,24 13:2 16:8,
20 17:19 19:25
25:24 27:24 28:20
29:6 32:1, 2,3
officers 13:2/
offices 19:4 25:/3
OH 2:17 10:7
17:11 28:16
okay 5:14 6:9
8:11 9:3,8 10:3
13:7 24:16 31:14
37:7, 19,22 38:13
42:4 44:16 45:22
O'KEEFE 2:4, 7
4:9 5:1 6:14 7:12
8:19 9:23 10:5, 8,
15,24 11:14 13:6,
22 14:3,11,16
16:10, 17 17:10, 16,
21 18:6,17 19:23
20:19, 25 21:18
23:5, 17,24 25:3,
21 26:1, 10, 19
30:13 32:20 33:5,
8, 13,15,22 34:2
35:4 36:/ 38:10,
16 39:17 40:6, 18
42:2, 6, 11, 15, 22,
25 45:16, 23 46:1
once 23:2] 36:10
one's 25:9
operating 15:79, 23

 

Page: 6

24:20

operators 24:17, 19
opportunity 23:19
26:5 33:10
order 46:/
organizations 9:
Original 3:24
15:78

originated 29:3
origins 10:/3
outcome 49:/5
Outdoor 18:/0
outstanding 41:/,
24

Oval 2:16
overlap 26:/8
oversee 10:4 16:8
overseeing 14:7, 9,
23 15:4
oversight 19:25
owed 37:11, 12
38:14

owned 22:20 23:7
owner 21:16
owners 24:17, 19
ownership 22:/5
owns 21:17, 2], 22
22:17

<P>

P.C 2:7

pm 41:/4

p-m. 35:3

PA 2:5

Page 3:3,8 30:19,
25 37:23 44:6
47:5 48:6

Paid 13:16, 17
20:3

part 6:1] 16:20
25:10, 18 27:10, 14,
17 43:15, 17
particular 6://
29:25 45:11, 12
parties 49:2, 14
path 10:8

pay 38:17

payers 38:17
paying 10:3 20:3
payment 13:20
14:13 25:14 30:14

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 22 of 26

5/9/2019

payments 44:20, 20
45:8

pending 5:/3
Pennsylvania 4:3
7:16

people 7:20
performance 34:7
period 14:22
23:22 24:14 25:14,
15 31:10
permanent 20:/7
person 12:9 36:13,
16 49:5
personally 47:/5
Pittsburgh 2:5 4:3
place 12:17 15:20
18:24 19:3
Plaintiff 1:6 2:3
players 36:10
please 5:3, 8,17
29:16 34:21 35:17
36:20 39:3 40:15
point 5:7 17:12
19:14 28:20 45:1,
3

populate 36:25
populates 37:/5
Port 16:21, 24
20:9, 12,23 21:11
22:8 24:23 27:10
35:21, 24 36:16
position 15:4
27:13

post 17:15
prepare 6:3 43:8
Present 2:/4
president 34:14, 18
previous 33:/
45:18

previously 5:/7
prior 7:23

private 7:2]
probably 42:25
problem 44:4, 7, 11,
14

process 12:20, 22
20:11 44:25 45:5
processed 44:5, 7,
12,15

processes 45:19

 

Edward J. Kitchen

processing 44:20
professional 7:/0
Profile 3:9
project 12:4
Projected 33:24
prompted 35:/3
proposing 46:4
provide 5:3, 9, 14
9:4,9 17:6, 12
provided 26:24
37:2 43:22
provides 10:22
providing 9:2
25:15 44:20
Public 47:19 49:3
purchase 8:/7
purpose 19:9 32:5
purposes 42:3
put 41:9, 13,18
putting 40:24

<Q>
qualifications 7://
question 5:7, /0, 13,
17 W419 14:5
17:10, 25 24:5, 18
33:25 35:2
questioning 37:17
questions 5:/9
11:25) 38:2 45:23

<R>

rate 42:/,4

reach 36:12
reached 28:24
Read 4:9 6:12
37:4 45:23
reading 36:7
ready 20:/6

real 37:/3, 13
realized 36:6, 10
reason 5:/6, 25
14:2) 15:70 21:2
43:12 48:6
reassigned 14:15,
18

recall 6:] 7:7,8
15:16 16:2, 4, 7, 25
17:17 19:16, 17, 20
20:15 21:5 24:12
28:7, 22,24 29:1, 5,

 

7,13 31:8, 8, 13
33:17, 20 34:8, 25
35311, 14 37:17, 25
39:5, 13, 14, 14, 15,
20 40:7,23 41:8,
12 44:4,12 45:11
receive 7:4
received 22:2
Recess 25:23
recognize 29:10
40:20 42:21 43:3
recollection 5:/9
record 4:/4 32:10
49:9

reduced 49:8
refer 30:25
referring 22:4
30:18 33:23 34:5
35:11 38:4 41:14,
20,22 44:6
Refers 30:10
reflected 38:23
reform 13:7, 1/3
regarding 13:5
15:13 42:5
regards 26:4 36:24
Registered 49:2
related 15:25
49:1]
relationship 12:9
relative 41:/7
49:13

relevance 42:6
relevant 21:8, /2
remember 5:16
40:1 46:2, 3
removed 14:/,9
15:3

rep 8:7
repayment 13:5
rephrase 9:19
20:20

replace 15:// 18:8
replaced 14:6 15:4
report 15:/3
36:23 37:7
Reporter 1:/4
3:24 4:8 5:4,6
11:73 29:8, 15
32:9 34:10 35:16
36:19 39:1 40:14

 

Page: 7

42:19 44:1 45:25
48:1 49:1, 2
Reporting 1:24
29:21

reports 29:19
represent 4:/5
representation
43:22
Representative
44:17
Representing 2:3, 7
request 28:/3
40:22

requested 21:3, 24
27:25 28:11, 16
requesting 43:8
resolve 13:7 41:/
resolved 39:23, 24
45:2]

response 5:4
responsibilities 8:8,
13 13:1,6 15:17
19:25 26:17, 17
responsibility 15:/
27:21

responsible 26:8,
12 27:24

restate 24:/8
resulted 38:8
retail 9:10
retained 3:24
retire 23:19, 2]
41:1,9

return 28:9 42:1]
revenues 33:24
review 5:3 6:9, 16
32:12 34:12 35:18
39:3 40:16 44:3
45:24

reviewed 6://
revision 37:20
right 7:24 15:21
22:25 30:17 31:15
40:11, 18

Risk 8:/0

RMR 1:14 49:23
ROB 2:15 3:20
15:15 19:2 24:10
26:13

Robert 7:3

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 23 of 26

 

Schmids 4:/5
17:7 21:9, 10, 14
24:3 26:7 27:5
35:25 40:24
scope 17:/8, 19
seal 49:17
second 29:/7
32:12 34:12 39:3
40:16

Secretary 29:24, 25
section 43:23
security 7:18, 18,
19, 21

see 5:21 36:3
40:11 43:1, 17, 18,
20, 22, 23

seek 36:11
seeking 14:/3
23:18

seen 29:]2
selected 10:/9
13:21 18:1, 13
selection 18:4, /5
sell 21:7
SENIOR 2:15, 15
sense 5:7, 23
sent 32:23 33:20
44:13

separate 32:21
services 9:8
Servicing 9:25
Setting 24:25 44:8
settle 41:9

 

42:5

signage 16://, 12,
13

signed 24:1, 15
28:2 44:11 45:2]
significance 37:]0
39:15

signs 11:5 24:20
similar 16:8, //
sit 22:77 38:22
39:20

sitting 26:16
Smithfield 2:4
solely 26:5
Solomon 3:13, /6
34:20 35:6
solution 19:/9
soon 11:16 36:3
sorry 17:1] 24:18
32:16 35:14
speak 6:17 27:23
speaking 6:3 25:]
SPECIAL 2:15
8:7 30:3, 5, 6, 9, 12
43:11

speculate 32:25
33:2, 12
speculation 33:/5
spoken 6:20, 22
stand 31:27 43:10
state 7:16 49:3
stated 25:5 38:1]
statement 19:/

38:1
subsequently 44:/0
subset 32:19
subsidiary 32:/8
sue 19:22

suing 20:/,6
suit 45:/, 6,6
Suite 2:5

sum 37:/2
supervision 49:9
sure 6:/2 21:3
24:19 25:22
sworn 4:5 49:6
system 18:79, 2/
19:19 36:25 37:1
39:6 40:10 41:3
Systems 3:9 12:7
37:6, 21

<T>

~take 4:36 15:20
18:24 19:3 21:5
25:21 29:17 32:11

33:21 34:7, 12
36:21 39:3 40:16
44:2 45:7

taken 23:/5 47:4
49:13

talk 5:5,5 36:8, 8,
12

talked 18:3, 22
21:23

talking 19:16
26:19 40:25

 

 

5/9/2019 Edward J. Kitchen Page: 8
Robert.Mace@Hunt | settlement 28:/ STATES 1:/ tax 28:8 39:4, 7,
ington.com 2:/8 Shari 29:23 status 32:6 12,15,23 40:7
role 34:25 44:]9 she'll 46:2 Stilliion 29:78 41:15

Roughly 12:23 short 25:15, 21 S-T-I-L-L-I-O-N taxes 23:9 37:13
rules 5:3, 23 short-term 22:]/ 29:18 41:23

show 8:20 Stipulations 4:8 TECHNOLOGY

<S> Showing 12:6 strategy 25:7, 11, 1:3 8:23 9:4
SAD 3:23 43:10 29:9,16 32:11 25 26:9, 18, 23 10:79, 27 11:6
sale 27:13 34:11 35:17 36:20 | 27:11, 14,18 34:23,24 44:17
sales 18:/,/3 28:8 39:2 40:15 42:20 Street 1:/4,24 2:4, | 46:3 48:4

33:21, 25 34:1 44:2 10 4:3 tell 15:23

41:15 sign 4:9 10:19 strike 11:/0 33:20 | ten 8:2

Sandak 1:/3 18:1, 19,21 21:7, structuring 26:4 term 14:2 25:19
saw 22:] 17, 21, 25,25 22:15, | subject 32:22 38:8

says 30:19 33:24 18, 20,25 23:3,8,9 | subrogation 23:/6 testified 4:5 10:21
SCHMID 1:8, 9 24:17, 17, 19, 23 subscribed 47:/7 12:15 31:5

19:7 48:4, 4 27:17 28:2 41:11 subsequent 28:15 testify 6:] 49:6

testimony 17:24
23:2 31:2] 47:4
49:10

Thank 45:22
THEA 1:14 48:/
49:2, 23

thereof 15:79
thing 6:/2 32:2
39:19

things 11:4 12:18
28:23 37:14 44:20
think 5:20 6:5
10:5 11:2 31:18
33:3 36:15

third 33:24
thought 45:19
Three 7:9 13:13,
19 14:12, 20 15:7
three-year 14:22
time 7:7 10:14
12:79 13:J2 22:12
24:13, 14 25:14, 15
27:8 31:8, 10
37:25 45:1, 5,7, 9,
22

timeline 19://
24:13 26:3 40:25
times 4:19

timing 26:24 36:4
tithe 8:6, 7/

today 4:/6 6:/
8:20 21:17, 21
22:17, 18,24 23:23

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 24 of 26

 

5/9/2019 Edward J. Kitchen Page: 9
26:16 39:20 8:22 37:4 42:9

today's 6:4, 18 understood 5:9 <Y>

told 21:13 unit 45:/8 Yeah 29:22 30:/4

Torrance 1:/3 UNITED 1:1 years 7:8 8:2

total 37:12 updated 19:10 13:13, 19 14:13, 20

Totally 5:72 26:6 15:8 45:8

tracking 44:2]
transaction 16:/
21:14

transcript 45:25
48:]

Transfer 3:23
15:18 21:7, 8, 14,

15 43:12
transferred 9:/7,
21 10:4, 6, 6,9

12:17, 18,20 26:2
Transferring 12:9
transitioned 31:/2
transport 7:20
trouble 8:/0 30:10
true 47:4 49:9
truth 47:16 49:6, 7
truthfully 6:/

try 5:5,5 13:10
23:15 39:11
trying 13:7 38:8
39:8,9,18 40:9
41:18, 18

Tufo 3:77 36:13
turned 19:15

two 9:1 16:13
32:2]

type 9:3,6,8 16:6
25:8

types 9:5 10:22
11:2

typical 17:19 25:7
42:4, 13

Typically 7:19
25:2 45:15

<U>

Um-hum 7:22
13:11

unable 23:2]
understand 11:19
14:5 24:5 34:1
37:22
understanding

 

updating 22:/0
upgrade 27:/7
use 25:19 38:8

<V>

Various 9:5 10:22
17:22, 22

verbal 5:4

verify 37:18
versus 48:4
VICE-PRESIDENT
2:15

vision 37:6 38:8
39:6,/0 40:10 ~™
41:3

VLB 1:7
volunteer 5:/8

vs 1:7

<W>

Wahab 40:/7
want 5:12 6:24
11:/4,15 15:2]
17:25 29:19 32:25
33:2

wanted 37:18 41:7
way 21:2

Well 38:17 44:25
went 6:25 7:8
we're 41:18
William 30:4

wit 49:5

witness 4:4 42:24
49:10, 17

work 7:19 9:11
workload 13:25
Workout 8:7
works 42:22
write 43:/2
writes 31:25
writing 49:8
written 16:5
wrong 10:8 40://
wrote 33:16

 

yesterday 46:1
yield 42:4, 10, 13
York 9:14 19:5
24:20

<Z>

ZEISLER 2:7, 7
Zimmeth 3:22
6:20 12:3,11 14:6,
9,14,22 15:3, 3,11,
16 16:2,6 27:20,
23 28:11, 17, 19
29:5 34:17 40:22
Zimmeth's 41:14,
20

 

 

(860) 595-7462 - scheduling@cassianreporting.com

Cassian Reporting, LLC
Case 3:18-cv-01708-VLB Document 47 Filed 09/13/19 Page 25 of 26

 

 

       
    
      

5/9/2019 Edward J. Kitchen Page: 47
1 JURAT
2
3 I, EDWARD J. KITCHEN, do hereby certify that the
4 foregoing testimony taken on May 9, 2019, is true and accurate,
5 including any corrections noted on the corrections page, to the
6 best of my knowledge and belief.
7
8 x / / Pa
5» yl ,
: / . bbe Jd Keefe
/SOWARD J. KITCHEN’
10
11
12 COMMONWEALTH CF PENNSYLVANIA
a5 COUNTY OF MLEGHENY
wa €sr)
14 At B+ BC on). in said County of ACLEGHENY '
15 this BOM day of « UNE , 2019, personally appeared
16 EDWARD J. KITCHEN, and he made oath to the truth of the
17 foregoing corrections by her subscribed.
18
19 Before me, AVDREA £ QUATTRAWE , Notary Public
Gs Yo ¢ . COMMONWEALTH OF PENNSYLVANIA
20 badts oA, ata) NOTARIALSEAL
Andrea L. Quattrone, Notary Public
. ‘ F : Forward Twp... Allegheny Count
21 ay, gemin sero Ssy=rcs 10/13/24 My Commission Expires Oct, 13, 2021
MEMBER. PENNSYLVANIA ASSOCIATION OF NOTARIE
22
23
24
25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 

 
Case 3:18-cv-01708-VLB_ Document 47 Filed 09/13/19 Page 26 of 26

5/9/2019

Edward J. Kitchen Page: 48

 

 

SS

 

i

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CASE:

PAGE

yy

S7- ©

 

77-22 Y//SreP
|/4- P

TRANSCRIPT CORRECTIONS

REPORTER: THEA FINKELSTEIN

HUNTINGTON TECHNOLOGY FINANCE INC. versus GARRETT NEFF,
JOHN SCHMID, and DAVID SCHMID

LINE CORRECTION REASON

3/8219 jive! 1a gg

ye 138 Owe [PO Tayo

Visor (MERE be Siem
Silty) oF ed (ar

Sévrr f fp PNGB OR LE Sher? §

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
